DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered. Claims 1-2, 4-12, 14 and 16-23 remain pending in the application.  Claims 3, 13 and 15 are cancelled and claims 22-23 are newly claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mo Jinyuan CN 207707146 in view of Baaijens WO 2016096367.
Regarding claim 1, Mo Jinyuan teach A method of repelling mosquitos from a locality or proximity where humans or animals will be present and/or inhibiting the mosquito from seeking a blood meal, comprising: positioning lighting at a location and in an orientation that will at least one of generate a photo-taxis repellent response and inhibit blood seeking by the mosquito, such that the mosquito at least one of (i) is discouraged from entering a defined zone which the lighting protects, and (ii) has a reduced tendency to seek a blood meal within the zone (Mo Jinyuan CN 207707146 abstract; paragraph [0002]; [0004]-[0007]; [0014]; [0028]-[0029]; [0043]; [0049]; [0060]; [0092]; Mosquitoes are annoying because they not only affect people's work, study and sleep, but more importantly, they can spread diseases, such as malaria, Japanese encephalitis, filariasis and dengue fever, etc., which are already for everyone Well-known common sense (par. 4). Common physical methods of repelling mosquitoes, such as mosquito traps, use the phototaxis of mosquitoes and their sensitivity to special wavelengths. Ultraviolet light is attractive to mosquitoes. Use a lamp tube to trap mosquitoes on the surface of the net, and use high-voltage electric shocks to strike the wire instantly. Mosquitoes are scorched (par. 7).); and a second peak at about 500nm - 700nm (Mo Jinyuan CN 207707146 abstract; paragraph [0002]; [0004]-[0007]; [0014]; [0028]-[0029]; [0043]; [0049]; [0060]; [0092]; The lamp bead body is coated with a phosphor layer for repelling mosquitoes; the light wave emitted by the lamp bead after lighting the LED mosquito repellent lamp bead is 500-700nm (Par. 14).).
Mo Jinyuan do not explicitly teach wherein the lighting is LED lighting and generates an intense light of at least 100 lux, with a colour temperature of greater than 5000K and has a cool white spectra with two peaks, a first peak at about 450nm - 470nm.
Baaijens teach wherein the lighting is LED lighting and generates an intense light of at least 100 lux, with a colour temperature of greater than 5000K and has a cool white spectra with two peaks, a first peak at about 450nm - 470nm (Baaijens WO 2016096367 page 3 lines 1-10; page 10 lines 10-14; page 12 lines 26-34; page 13 lines 1-9; figure 2; Thereto the lighting device of the type as described in the opening paragraph comprises a light source being configured to generate source light of a white light emission spectrum having a color correlated temperature (CCT) in a range of 2500-20000K and comprises a control unit being configured to control a lighting element for tuning of the source light with respect to a ratio between a first emission peak in a wavelength range of 460-490nm and a second emission peak in a wavelength range of 430-460nm (page 3 lines 3-9). Embodiments of the lighting device issue light having a CCT in the range of 2500K to 6000K. At these relatively low CCTs the contribution of the blue radiation in the spectral output is relatively low, and hence for usually applied indoor lighting levels the risk on retinal damage for older people with an eye disease is acceptably low. Normal indoor lighting levels are generally in a range of 600 to 1000 lux (page 10 lines 10-14).  According to the claim 1 cited above the limitation only require the intense light of at least 100 lux and the Baaijens reference generate the light level greater than 100 lux.  Therefore, the Baaijens reference clearly read on the claim.).
It would have been obviously to one of ordinary skill in the art before the effective of filing date of the invention to combine Mo Jinyuan and Baaijens by comprising the teaching of Baaijens into the method of Mo Jinyuan.  The motivation to combine these arts to incorporate a lighting with the range 2500K to 6000k and two wavelength peaks range from Baaijens reference into Mo Jinyuan reference to provide multiple range of light and temperature for repelling mosquitos or insect.
Regarding claim 7, the combination of Mo Jinyuan and Baaijens disclose A method as claimed in claim 1, wherein the lighting emits light with a colour temperature in a range 5000K-10000K (Baaijens WO 2016096367 page 3 lines 1-10; page 10 lines 10-14; page 12 lines 26-34; page 13 lines 1-9; figure 2; Thereto the lighting device of the type as described in the opening paragraph comprises a light source being configured to generate source light of a white light emission spectrum having a color correlated temperature (CCT) in a range of 2500-20000K and comprises a control unit being configured to control a lighting element for tuning of the source light with respect to a ratio between a first emission peak in a wavelength range of 460-490nm and a second emission peak in a wavelength range of 430-460nm (page 3 lines 3-9)..
Regarding claim 14, the combination of Mo Jinyuan and Baaijens disclose A method as claimed in claim 1, wherein the method is for disease prevention (Mo Jinyuan CN 207707146 abstract; paragraph [0002]; [0004]-[0007]; [0014]; [0028]-[0029]; [0043]; [0049]; [0060]; [0092]; Mosquitoes are annoying because they not only affect people's work, study and sleep, but more importantly, they can spread diseases, such as malaria, Japanese encephalitis, filariasis and dengue fever, etc., which are already for everyone Well-known common sense (par. 4). Common physical methods of repelling mosquitoes, such as mosquito traps, use the phototaxis of mosquitoes and their sensitivity to special wavelengths. Ultraviolet light is attractive to mosquitoes. Use a lamp tube to trap mosquitoes on the surface of the net, and use high-voltage electric shocks to strike the wire instantly. Mosquitoes are scorched (par. 7).).  
Regarding claim 16, the combination of Mo Jinyuan and Baaijens disclose An LED or LED array or chip-on-board (COB) for use in the method claimed in claim 1 (Mo Jinyuan CN 207707146 abstract; paragraph [0002]; [0004]-[0007]; [0014]; [0028]-[0029]; [0043]; [0049]; [0060]; [0092]; The lamp bead body is coated with a phosphor layer for repelling mosquitoes; the light wave emitted by the lamp bead after lighting the LED mosquito repellent lamp bead is 500-700nm.).  
Regarding claim 21, Mo Jinyuan teach A method of repelling at least one mosquito from an area, the method comprising: positioning an LED lighting at a location and in an orientation relative to a desired zone; and a second peak at about 500nm - 700nm (Mo Jinyuan CN 207707146 abstract; paragraph [0002]; [0004]-[0007]; [0014]; [0028]-[0029]; [0043]; [0049]; [0060]; [0092]; The lamp bead body is coated with a phosphor layer for repelling mosquitoes; the light wave emitted by the lamp bead after lighting the LED mosquito repellent lamp bead is 500-700nm (Par. 14).); protecting the zone via at least one of (i) generating a photo-taxis repellent response in the at least one mosquito with the intense unfiltered light and (ii) inhibiting blood seeking by the at least one mosquito with the intense unfiltered light; and wherein protecting the zone includes at least one of (i) discouraging the at least one mosquito from entering the zone and (ii) reducing a tendency of the at least one mosquito to seek a blood meal within the zone (Mo Jinyuan CN 207707146 abstract; paragraph [0002]; [0004]-[0008]; [0014]; [0028]-[0029]; [0043]; [0049]; [0060]; [0092]; Mosquitoes are annoying because they not only affect people's work, study and sleep, but more importantly, they can spread diseases, such as malaria, Japanese encephalitis, filariasis and dengue fever, etc., which are already for everyone Well-known common sense (par. 4). Common physical methods of repelling mosquitoes, such as mosquito traps, use the phototaxis of mosquitoes and their sensitivity to special wavelengths. Ultraviolet light is attractive to mosquitoes. Use a lamp tube to trap mosquitoes on the surface of the net, and use high-voltage electric shocks to strike the wire instantly. Mosquitoes are scorched (par. 7). The mosquito repellent lamp uses visible light to repel mosquitoes, so there is no pollution and harm to the human body and the environment (par. 8). From the spectrum test chart shown in Figure 5, it can be seen that when the LED lamp bead is turned on, the light wave emitted by the lamp bead is 500-700nm, thus achieving the desired light effect. The existing technology is equipped with a filter to repel mosquitoes. The lamp has been optimized…….. And by setting the phosphor layer on the bead of the LED mosquito repellent lamp, a good mosquito repellent effect can be achieved without the need to install a filter. (Par. 49).).
Mo Jinyuan do not explicitly teach generating an intense unfiltered light of at least 100 lux via the LED lighting, the intense unfiltered light having (i) a colour temperature greater than 5000K and (iii) a cool white spectra with two peaks, the two peaks including a first peak at about 450nm - 470nm.
Baaijens teaches generating an intense unfiltered light of at least 100 lux via the LED lighting, the intense unfiltered light having (i) a colour temperature greater than 5000K and (iii) a cool white spectra with two peaks, the two peaks including a first peak at about 450nm - 470nm (Baaijens WO 2016096367 page 3 lines 1-10; page 10 lines 10-14; page 12 lines 26-34; page 13 lines 1-9; figure 2; Thereto the lighting device of the type as described in the opening paragraph comprises a light source being configured to generate source light of a white light emission spectrum having a color correlated temperature (CCT) in a range of 2500-20000K and comprises a control unit being configured to control a lighting element for tuning of the source light with respect to a ratio between a first emission peak in a wavelength range of 460-490nm and a second emission peak in a wavelength range of 430-460nm (page 3 lines 3-9). Embodiments of the lighting device issue light having a CCT in the range of 2500K to 6000K. At these relatively low CCTs the contribution of the blue radiation in the spectral output is relatively low, and hence for usually applied indoor lighting levels the risk on retinal damage for older people with an eye disease is acceptably low. Normal indoor lighting levels are generally in a range of 600 to 1000 lux (page 10 lines 10-14).  According to the claim 1 cited above the limitation only require the intense light of at least 100 lux and the Baaijens reference generate the light level greater than 100 lux.  Therefore, the Baaijens reference clearly read on the claim.).
It would have been obviously to one of ordinary skill in the art before the effective of filing date of the invention to combine Mo Jinyuan and Baaijens by comprising the teaching of Baaijens into the method of Mo Jinyuan.  The motivation to combine these arts to incorporate a lighting with the range 2500K to 6000k and two wavelength peaks range from Baaijens reference into Mo Jinyuan reference to provide multiple range of light and temperature for repelling mosquitos or insect.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mo Jinyuan CN 207707146, in view of Baaijens WO 2016096367 and further in view of Iatrou et al. US 20160029643.
Regarding claim 2, the combination of Mo Jinyuan and Baaijens teach all the limitation in the claim 1.
The combination of Mo Jinyuan and Baaijens do not explicitly teach A method as claimed in claim 1, wherein the mosquitos targeted are at least one of Aedes spp, Aedes aegypti, and Aedes albopicus.
Iatrou et al. teach A method as claimed in claim 1, wherein the mosquitos targeted are Aedes spp (Iatrou et al. US 20160029643 abstract; paragraph [0002]; [0020]-[0026]; figures 1-4; The compositions of the invention have been shown to repel one or more selected from Anopheles, Aedes, and Culex mosquitos, sand flies and ixodid ticks. The compositions of the invention are suitable to repel one or more selected from Anopheles gambiae, Aedes aegypti, Lutzomyia longipalpis, and ixodid ticks, such as Ixodes ricinus (par. 23).).  
It would have been obviously to one of ordinary skill in the art before the effective of filing date of the invention to combine Mo Jinyuan and Baaijens with Iatrou et al. by comprising the teaching of Iatrou et al. into the method of Mo Jinyuan and Baaijens.  The motivation to combine these arts to provide a list of target insect from Iatrou et al. reference into Mo Jinyuan and Baaijens reference so a user can be aware of the insect that repelling from light device.
Claims 4-6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mo Jinyuan CN 207707146, in view of Baaijens WO 2016096367 and further in view of Moore-Ede et al. US 20180043130.
Regarding claim 4, the combination of Mo Jinyuan and Baaijens teach all the limitation in the claim 1.
However, the combination of Mo Jinyuan and Baaijens do teach the normal indoor lighting levels range around 600 to 1000 lux (Baaijens WO 2016096367 page 10 lines 10-14) but they do not explicitly teach the closest range to A method as claimed in claim 1, wherein the intense light generates at least 200 lux.
Moore-Ede et al. teach A method as claimed in claim 1, wherein the intense light generates at least 200 lux (Moore-Ede et al. US 20180043130 abstract; paragraph [0003]-[0005]; [0014]-[0018]; [0021]-[0022]; [0043]; [0100]; [0118]; [0180]; [0203]; In an aspect, the combined incident light has at least one of a correlated color temperature between approximately 2600K and approximately 6500K, a color rendering index of at least approximately 70, an illumination level of approximately 100 lux to approximately 500 lux (par. 43). Although lamps with a higher CCT may predictably cause more melatonin suppression and circadian disruption, at light levels commonly used in most night work settings (100-300 lux) (par. 118).).  
It would have been obviously to one of ordinary skill in the art before the effective of filing date of the invention to combine Mo Jinyuan and Baaijens with Moore-Ede et al. by comprising the teaching of Moore-Ede et al. into the method of Mo Jinyuan and Baaijens.  The motivation to combine these arts to provide a closest range of light intensity from 100-300 lux from Moore-Ede et al. reference into Mo Jinyuan and Baaijens reference for repelling mosquito or insect.
Regarding claim 5, the combination of Mo Jinyuan, Baaijens and Moore-Ede et al. disclose A method as claimed in claim 4, wherein the intense light generates between 270 and 310 lux (Moore-Ede et al. US 20180043130 abstract; paragraph [0003]-[0005]; [0014]-[0018]; [0021]-[0022]; [0043]; [0100]; [0118]; [0180]; [0203]; In an aspect, the combined incident light has at least one of a correlated color temperature between approximately 2600K and approximately 6500K, a color rendering index of at least approximately 70, an illumination level of approximately 100 lux to approximately 500 lux (par. 43).  Although lamps with a higher CCT may predictably cause more melatonin suppression and circadian disruption, at light levels commonly used in most night work settings (100-300 lux) (par. 118).).
Regarding claim 6, the combination of Mo Jinyuan, Baaijens and Moore-Ede et al. disclose A method as claimed in claim 5, wherein the intense light generates about 290 lux (Moore-Ede et al. US 20180043130 abstract; paragraph [0003]-[0005]; [0014]-[0018]; [0021]-[0022]; [0043]; [0100]; [0118]; [0180]; [0203]; In an aspect, the combined incident light has at least one of a correlated color temperature between approximately 2600K and approximately 6500K, a color rendering index of at least approximately 70, an illumination level of approximately 100 lux to approximately 500 lux (par. 43).  Although lamps with a higher CCT may predictably cause more melatonin suppression and circadian disruption, at light levels commonly used in most night work settings (100-300 lux) (par. 118).).  
Regarding claim 17, the combination of Mo Jinyuan, Baaijens and Moore-Ede et al. disclose An LED or LED array or COB as claimed in claim 16, wherein the intense light generates at least 200 lux (Moore-Ede et al. US 20180043130 abstract; paragraph [0003]-[0005]; [0014]-[0018]; [0021]-[0022]; [0043]; [0100]; [0118]; [0180]; [0203]; In an aspect, the combined incident light has at least one of a correlated color temperature between approximately 2600K and approximately 6500K, a color rendering index of at least approximately 70, an illumination level of approximately 100 lux to approximately 500 lux (par. 43).  Although lamps with a higher CCT may predictably cause more melatonin suppression and circadian disruption, at light levels commonly used in most night work settings (100-300 lux) (par. 118).).  
Regarding claim 18, the combination of Mo Jinyuan, Baaijens and Moore-Ede et al. disclose An LED or LED array or COB as claimed in claim 17, wherein the intense light generates between 270 and 310 lux (Moore-Ede et al. US 20180043130 abstract; paragraph [0003]-[0005]; [0014]-[0018]; [0021]-[0022]; [0043]; [0100]; [0118]; [0180]; [0203]; In an aspect, the combined incident light has at least one of a correlated color temperature between approximately 2600K and approximately 6500K, a color rendering index of at least approximately 70, an illumination level of approximately 100 lux to approximately 500 lux (par. 43).  Although lamps with a higher CCT may predictably cause more melatonin suppression and circadian disruption, at light levels commonly used in most night work settings (100-300 lux) (par. 118).).  
Regarding claim 19, the combination of Mo Jinyuan, Baaijens and Moore-Ede et al. disclose An LED or LED array or COB as claimed in claim 18, wherein the intense light generates about 290 lux (Moore-Ede et al. US 20180043130 abstract; paragraph [0003]-[0005]; [0014]-[0018]; [0021]-[0022]; [0043]; [0100]; [0118]; [0180]; [0203]; In an aspect, the combined incident light has at least one of a correlated color temperature between approximately 2600K and approximately 6500K, a color rendering index of at least approximately 70, an illumination level of approximately 100 lux to approximately 500 lux (par. 43).  Although lamps with a higher CCT may predictably cause more melatonin suppression and circadian disruption, at light levels commonly used in most night work settings (100-300 lux) (par. 118).).  
Regarding claim 20, the combination of Mo Jinyuan, Baaijens and Moore-Ede et al. disclose An LED or LED array or COB as claimed in claim 16, wherein the lighting emits light with a colour temperature in a range 5000K-10000K (Moore-Ede et al. US 20180043130 abstract; paragraph [0003]-[0005]; [0014]-[0018]; [0021]-[0022]; [0043]; [0100]; [0118]; [0180]; [0203]; In some embodiments, the CCT may be in the 1000K-16000K range (or preferably 1900-7000K or 2600-4000K), a CRI may be approximately 60 or above, and an illumination level may be approximately 10-750 lux (par. 203).).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mo Jinyuan CN 207707146, in view of Baaijens WO 2016096367 and further in view of Qiu Min CN 205155721.
Regarding claim 8, the combination of Mo Jinyuan and Baaijens teach all the limitation in the claim 1.
However, the combination of Mo Jinyuan and Baaijens do teach LED light but they do not explicitly teach A method as claimed in claim 1, comprising fitting an LED light strip to transmit light across a door or window opening.
Qiu Min teach A method as claimed in claim 1, comprising fitting an LED light strip to transmit light across a door or window opening (Qiu Min CN 205155721 abstract; paragraph [0002]; [0007]; [0010]; [0013]-[0014]; [0022]-[0024]; The utility model relates to an LED mosquito repellent lamp, in particular to an LED mosquito repellent window lamp installed on a door head or a window (par. 2). The LED mosquito repellent window lamp provided by the utility model uses a condenser lens to condense the LED light source, emits nearly vertical light, and passes through the patterned glass or plastic cover Then, the pattern-repelling light is emitted, and the light formed by the entire system is like a door curtain or curtain, which directly illuminates the opening covering the entire door or window, thereby achieving the purpose of repelling the pattern insects, and has a certain ornamental value. At the same time, it has the energy saving and long life of the LED lamp. The characteristics of pollution-free and environmental protection, but also has a silent, odorless, non-toxic mosquito repellent effect (par. 14).).  
It would have been obviously to one of ordinary skill in the art before the effective of filing date of the invention to combine Mo Jinyuan and Baaijens with Qiu Min by comprising the teaching of Qiu Min into the method of Mo Jinyuan and Baaijens.  The motivation to combine these arts to provide a LED mosquito repellent window lamp from Qiu Min reference into Mo Jinyuan and Baaijens reference so a light can emitted through a window to achieve the purpose of repelling mosquito or insect.
Regarding claim 9, the combination of Mo Jinyuan, Baaijens and Qiu Min disclose A method as claimed in claim 1, comprising fitting an LED light strip to transmit light across a tent or awning opening (Qiu Min CN 205155721 abstract; paragraph [0002]; [0007]; [0010]; [0013]-[0014]; [0022]-[0024]; The utility model relates to an LED mosquito repellent lamp, in particular to an LED mosquito repellent window lamp installed on a door head or a window (par. 2).  The LED mosquito repellent window lamp provided by the utility model uses a condenser lens to condense the LED light source, emits nearly vertical light, and passes through the patterned glass or plastic cover Then, the pattern-repelling light is emitted, and the light formed by the entire system is like a door curtain or curtain, which directly illuminates the opening covering the entire door or window, thereby achieving the purpose of repelling the pattern insects, and has a certain ornamental value. At the same time, it has the energy saving and long life of the LED lamp. The characteristics of pollution-free and environmental protection, but also has a silent, odorless, non-toxic mosquito repellent effect (par. 14).).  
Regarding claim 10, the combination of Mo Jinyuan, Baaijens and Qiu Min disclose A method as claimed in claim 1, comprising fitting an LED light strip around an outdoor seating area (Qiu Min CN 205155721 abstract; paragraph [0002]; [0007]; [0010]; [0013]-[0014]; [0022]-[0024]; The utility model relates to an LED mosquito repellent lamp, in particular to an LED mosquito repellent window lamp installed on a door head or a window (par. 2).  The LED mosquito repellent window lamp provided by the utility model uses a condenser lens to condense the LED light source, emits nearly vertical light, and passes through the patterned glass or plastic cover Then, the pattern-repelling light is emitted, and the light formed by the entire system is like a door curtain or curtain, which directly illuminates the opening covering the entire door or window, thereby achieving the purpose of repelling the pattern insects, and has a certain ornamental value. At the same time, it has the energy saving and long life of the LED lamp. The characteristics of pollution-free and environmental protection, but also has a silent, odorless, non-toxic mosquito repellent effect (par. 14).).  
Regarding claim 11, the combination of Mo Jinyuan, Baaijens and Qiu Min disclose A method as claimed in claim 1, comprising fitting an LED light strip to at least one of an underside of a table and a perimeter of the table (Qiu Min CN 205155721 abstract; paragraph [0002]; [0007]; [0013]-[0014]; [0022]-[0024]; The utility model relates to an LED mosquito repellent lamp, in particular to an LED mosquito repellent window lamp installed on a door head or a window (par. 2). The LED mosquito repellent window lamp provided by the utility model uses a condenser lens to condense the LED light source, emits nearly vertical light, and passes through the patterned glass or plastic cover Then, the pattern-repelling light is emitted, and the light formed by the entire system is like a door curtain or curtain, which directly illuminates the opening covering the entire door or window, thereby achieving the purpose of repelling the pattern insects, and has a certain ornamental value. At the same time, it has the energy saving and long life of the LED lamp. The characteristics of pollution-free and environmental protection, but also has a silent, odorless, non-toxic mosquito repellent effect (par. 14). According to the cited passages and figure, the led mosquito repellent lamp is small enough for user can instant at any location user design desire.).  
Regarding claim 12, the combination of Mo Jinyuan, Baaijens and Qiu Min disclose A method as claimed in claim 1, comprising using one or more portable LED containing lanterns table (Qiu Min CN 205155721 abstract; paragraph [0002]; [0007]; [0010]; [0013]-[0014]; [0022]-[0024]; The utility model provides a LED mosquito repellent window lamp, have the LED lantern festival can, the characteristics of longe -lived, pollution -free environmental protection, still have noiseless, tasteless, innocuous mosquito repellent effect to the decoration effect that to view and admire has (abstract). The LED mosquito repellent window lamp provided by the utility model uses a condenser lens to condense the LED light source, emits nearly vertical light, and passes through the patterned glass or plastic cover Then, the pattern-repelling light is emitted, and the light formed by the entire system is like a door curtain or curtain, which directly illuminates the opening covering the entire door or window, thereby achieving the purpose of repelling the pattern insects, and has a certain ornamental value. At the same time, it has the energy saving and long life of the LED lamp. The characteristics of pollution-free and environmental protection, but also has a silent, odorless, non-toxic mosquito repellent effect (par. 14). According to the cited passages and figure, the led mosquito repellent lamp is small enough for user can instant at any location user design desire.).  
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu Min CN 205155721 in view of Moore-Ede et al. US 20180043130, in view of Baaijens WO 2016096367 and further in view of Mo Jinyuan CN 207707146.
Regarding claim 22, Qiu Min teach A method of repelling at least one mosquito from an area, the method comprising: positioning an LED lighting at a location and in an orientation relative to a desired zone  (Qiu Min CN 205155721 abstract; paragraph [0002]; [0007]; [0013]-[0014]; [0022]-[0024]; The utility model relates to an LED mosquito repellent lamp, in particular to an LED mosquito repellent window lamp installed on a door head or a window (par. 2). The LED mosquito repellent window lamp provided by the utility model uses a condenser lens to condense the LED light source, emits nearly vertical light, and passes through the patterned glass or plastic cover Then, the pattern-repelling light is emitted, and the light formed by the entire system is like a door curtain or curtain, which directly illuminates the opening covering the entire door or window, thereby achieving the purpose of repelling the pattern insects, and has a certain ornamental value. At the same time, it has the energy saving and long life of the LED lamp. The characteristics of pollution-free and environmental protection, but also has a silent, odorless, non-toxic mosquito repellent effect (par. 14). According to the cited passages and figure, the led mosquito repellent lamp is small enough for user can instant at any location user design desire.). 
Qiu Min does not explicitly teach generating an intense light of 270 lux to 310 lux via the LED lighting, the intense light having (i) a colour temperature greater than 5000K and (iii) a cool white spectra with two peaks, the two peaks including a first peak at about 450nm - 470nm and a second peak at about 500nm - 700nm; protecting the zone via at least one of (i) generating a photo-taxis repellent response in the at least one mosquito with the intense light and (ii) inhibiting blood seeking by the at least one mosquito with the intense light; and wherein protecting the zone includes at least one of (i) discouraging the at least one mosquito from entering the zone and (ii) reducing a tendency of the at least one mosquito to seek a blood meal within the zone.
Moore-Ede et al. teach generating an intense light of 270 lux to 310 lux via the LED lighting, the intense light having (i) a colour temperature greater than 5000K (Moore-Ede et al. US 20180043130 abstract; paragraph [0003]-[0005]; [0014]-[0018]; [0021]-[0022]; [0043]; [0100]; [0118]; [0180]; [0203]; In an aspect, the combined incident light has at least one of a correlated color temperature between approximately 2600K and approximately 6500K, a color rendering index of at least approximately 70, an illumination level of approximately 100 lux to approximately 500 lux (par. 43).  Although lamps with a higher CCT may predictably cause more melatonin suppression and circadian disruption, at light levels commonly used in most night work settings (100-300 lux) (par. 118). According to the cited passages, the range of light from 270 lux to 310 lux from the claim will fall within the range of reference from 100 lux to approximately 500 lux.).
It would have been obviously to one of ordinary skill in the art before the effective of filing date of the invention to combine Qiu Min and Moore-Ede et al. by comprising the teaching of Moore-Ede et al. into the method of Qiu Min.  The motivation to combine these arts to provide a closest range of light intensity from 100-500 lux from Moore-Ede et al. reference into Qiu Min reference for apply the suitable range of light intensity with technology of repellent mosquito to achieve the mosquito repellent goal for particular mosquito or insect.
The combination of Qiu Min and Moore-Ede et al. do not explicitly teach and (iii) a cool white spectra with two peaks, the two peaks including a first peak at about 450nm - 470nm and a second peak at about 500nm - 700nm; protecting the zone via at least one of (i) generating a photo-taxis repellent response in the at least one mosquito with the intense light and (ii) inhibiting blood seeking by the at least one mosquito with the intense light; and wherein protecting the zone includes at least one of (i) discouraging the at least one mosquito from entering the zone and (ii) reducing a tendency of the at least one mosquito to seek a blood meal within the zone.
Baaijens teach and (iii) a cool white spectra with two peaks, the two peaks including a first peak at about 450nm - 470nm (Baaijens WO 2016096367 page 3 lines 1-10; page 10 lines 10-14; page 12 lines 26-34; page 13 lines 1-9; figure 2; Thereto the lighting device of the type as described in the opening paragraph comprises a light source being configured to generate source light of a white light emission spectrum having a color correlated temperature (CCT) in a range of 2500-20000K and comprises a control unit being configured to control a lighting element for tuning of the source light with respect to a ratio between a first emission peak in a wavelength range of 460-490nm and a second emission peak in a wavelength range of 430-460nm (page 3 lines 3-9). Embodiments of the lighting device issue light having a CCT in the range of 2500K to 6000K. At these relatively low CCTs the contribution of the blue radiation in the spectral output is relatively low, and hence for usually applied indoor lighting levels the risk on retinal damage for older people with an eye disease is acceptably low. Normal indoor lighting levels are generally in a range of 600 to 1000 lux (page 10 lines 10-14).  According to the claim 1 cited above the limitation only require the intense light of at least 100 lux and the Baaijens reference generate the light level greater than 100 lux.  Therefore, the Baaijens reference clearly read on the claim.).
It would have been obviously to one of ordinary skill in the art before the effective of filing date of the invention to combine Qiu Min and Moore-Ede et al. with Baaijens by comprising the teaching of Baaijens into the method of Qiu Min and Moore-Ede et al..  The motivation to combine these arts to incorporate a lighting with the range 2500K to 6000k and two wavelength peak range from Baaijens reference into Qiu Min and Moore-Ede et al. reference to provide multiple range of light and temperature for repelling mosquitos or insect.
The combination of Qiu Min, Moore-Ede et al. and Baaijens do not explicitly teach and a second peak at about 500nm - 700nm; protecting the zone via at least one of (i) generating a photo-taxis repellent response in the at least one mosquito with the intense light and (ii) inhibiting blood seeking by the at least one mosquito with the intense light; and wherein protecting the zone includes at least one of (i) discouraging the at least one mosquito from entering the zone and (ii) reducing a tendency of the at least one mosquito to seek a blood meal within the zone.
Mo Jinyuan teach and a second peak at about 500nm - 700nm (Mo Jinyuan CN 207707146 abstract; paragraph [0002]; [0004]-[0007]; [0014]; [0028]-[0029]; [0043]; [0049]; [0060]; [0092]; The lamp bead body is coated with a phosphor layer for repelling mosquitoes; the light wave emitted by the lamp bead after lighting the LED mosquito repellent lamp bead is 500-700nm (Par. 14).); protecting the zone via at least one of (i) generating a photo-taxis repellent response in the at least one mosquito with the intense light and (ii) inhibiting blood seeking by the at least one mosquito with the intense light; and wherein protecting the zone includes at least one of (i) discouraging the at least one mosquito from entering the zone and (ii) reducing a tendency of the at least one mosquito to seek a blood meal within the zone (Mo Jinyuan CN 207707146 abstract; paragraph [0002]; [0004]-[0008]; [0014]; [0028]-[0029]; [0043]; [0049]; [0060]; [0070]; [0092]; Mosquitoes are annoying because they not only affect people's work, study and sleep, but more importantly, they can spread diseases, such as malaria, Japanese encephalitis, filariasis and dengue fever, etc., which are already for everyone Well-known common sense (par. 4). Common physical methods of repelling mosquitoes, such as mosquito traps, use the phototaxis of mosquitoes and their sensitivity to special wavelengths. Ultraviolet light is attractive to mosquitoes. Use a lamp tube to trap mosquitoes on the surface of the net, and use high-voltage electric shocks to strike the wire instantly. Mosquitoes are scorched (par. 7). The mosquito repellent lamp uses visible light to repel mosquitoes, so there is no pollution and harm to the human body and the environment. It is currently the safest and environmentally friendly Mosquito repellent products (par. 8).  According to the cited passages and figures, it’s obviously to one of ordinary skill in the art the mosquito repellent lamp is used for repelled the mosquito therefore it obviously the mosquito will be reduced around the area that install the mosquito repellent lamp.).
It would have been obviously to one of ordinary skill in the art before the effective of filing date of the invention to combine Qiu Min, Moore-Ede et al. and Baaijens with Mo Jinyuan by comprising the teaching of Mo Jinyuan into the method of Qiu Min, Moore-Ede et al. and Baaijens.  The motivation to combine these arts to incorporate a wavelength peak range 500nm to 700nm from Mo Jinyuan reference into Qiu Min, Moore-Ede et al. and Baaijens reference to provide a lamp with the optimized effect on repelled the mosquito or insect.
Regarding claim 23, the combination of Qiu Min, Moore-Ede et al., Baaijens and Mo Jinyuan disclose the method as claimed in claim 22, wherein an amplitude of the first peak is greater than an amplitude of the second peak (Baaijens WO 2016096367 page 3 lines 1-10; page 10 lines 10-14; page 12 lines 26-34; page 13 lines 1-9; figure 2; Thereto the lighting device of the type as described in the opening paragraph comprises a light source being configured to generate source light of a white light emission spectrum having a color correlated temperature (CCT) in a range of 2500-20000K and comprises a control unit being configured to control a lighting element for tuning of the source light with respect to a ratio between a first emission peak in a wavelength range of 460-490nm and a second emission peak in a wavelength range of 430-460nm (page 3 lines 3-9). Embodiments of the lighting device issue light having a CCT in the range of 2500K to 6000K. At these relatively low CCTs the contribution of the blue radiation in the spectral output is relatively low, and hence for usually applied indoor lighting levels the risk on retinal damage for older people with an eye disease is acceptably low. Normal indoor lighting levels are generally in a range of 600 to 1000 lux (page 10 lines 10-14). According to cited passages and figures the, the first emission peak in wavelength greater than a second emission peak wavelength therefore, it’s obviously the first peak amplitude is greater than the amplitude of the second peak.).
Response to Arguments
Applicant's arguments filed on 08/08/2022 have been fully considered but they are not persuasive. In the remark applicant argues in substance:
Applicant argument:   Applicant argues that Mo Jinyuan and Baaijens failed to teach or suggest “generating an intense unfiltered light of at least 100 lux via the LED lighting, the intense unfiltered light having (i) a colour temperature greater than 5000K and (iii) a cool white spectra with two peaks, the two peaks including a first peak at about 450nm - 470nm and a second peak at about 500nm - 700nm” as recited in the claim invention.  Applicant also argue that Moore-Ede et al. do not suggest or teach “light of 100-300 lux and/or 100-500 lux impacts and/or influences the behavior of insects (e.g., repels insects) differently than other light”.  Finally, applicant argues that “fitting an LED light strip to transmit light across a tent or awning opening” is not teaching in the prior cited reference.   
Examiner response:  Examiner respectfully disagree with applicant for the following reasons: First examiner previously state Mo Jinyuan CN 207707146 references disclose LED lamp bead is 500-700nm and paragraph 49 disclose “a good repellent effect can be achieved without the need install a filter”, Baaijens WO 2016096367 references teach a light device generate two emission peak in a wave length range 460-490nm and 430-460nm and Weng Lei CN 204119431 reference teach about a mosquito repellent lamp that in include a wavelength 420-480nm. Secondly, figures 7-9 on Wadhwa WO 2017085682 references clearly show the variety wavelength around 400nm-700nm with 100 light intensity, Mo Jinyuan CN 207707146 references disclose LED lamp -bead is 500-700nm for repelling mosquito and Weng Lei CN 204119431 reference teach about a mosquito repellent lamp that in include a wavelength 420-480nm. During the interview with applicant representative Norman K. Freda (Reg. 76813) on 09/22/2022, examiner had informed him regarding Moore-Ede et al. reference that teach a light illumination level is from 100 lux to approximate 500 lux.  Examiner inform applicant that examiner treat a light illumination level and wavelength range number is fact, the user can incorporate the light level or wavelength range by filter with technology for mosquito’s repellent as cited in Qiu Min and Mo Jinyuan reference to achieve mosquitos repellent design desire. Also, examiner inform applicant representative Norman K. Freda that Qiu Min do teach “LED mosquito repellent window lamp” and as show in the figure the lamp is small enough for user can be portable to move around and for mounting to the fix location is the user desire and par 14 or Qiu Min reference show the light emit toward an entire opening Door or window for repellent mosquitos. Since arts of record still teach all the limitation in the claim, therefore examiner maintain the rejection.  Please see above rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683